Name: 86/649/EEC: Council Decision of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  cooperation policy;  agricultural policy;  agricultural activity
 Date Published: 1986-12-31

 Avis juridique important|31986D064986/649/EEC: Council Decision of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Portugal Official Journal L 382 , 31/12/1986 P. 0005 - 0008COUNCIL DECISIONof 16 December 1986introducing a Community financial measure for the eradication of African swine fever in Portugal(86/649/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas African swine fever has been present in Portugal for many years; Whereas, in order to prevent the disease from spreading to its territory, the Community granted financial support for a period of five years by means of Council Decision 80/877/EEC of 15 September 1980 on financial aid from the Community for the eradication of African swine fever in Portugal (3); Whereas the Act of Accession of Spain and Portugal sets as a specific objective to be achieved by the Portuguese Republic that of continuing and intensifying the campaign against African swine fever; Whereas as the efforts already made have served to stabilize the incidence of the disease; whereas the resources deployed must, however, be maintained and reinforced in order to eradicate African swine fever from the entire territory of Portugal and thus contribute to the establishment of the internal market; Whereas the Portuguese authorities have appealed to the Community for a contribution towards the expenditure involved in the continuation and reinforcement of the eradication programme undertaken in 1981; Whereas, in order to benefit from the results obtained, this request should be granted so that the systematic action already undertaken can be maintained and consolidated; Whereas the reinforced eradication plan must include measures ensuring the effectiveness of the action undertaken; whereas a procedure closely associating the Member States and the Commission should be introduced by means of which such measures can be adopted and adapted as the situation develops; Whereas the Member States should be kept regularly informed of the proress of the measures undertaken, HAS ADOPTED THIS DECISION: Article 1The Portuguese Republic shall draw up a reinforced plan for the eradication of African swine fever and the restructuring of pig farms so as to protect the health of their livestock. Article 2The plan referred to in Article 1 must, apart from an indication of the organization that is to implement and coordinate it, provide for: 1. Measures to eliminate outbreaks of African swine fever, and more particularly: (a) the immediate slaughter and destruction of all pigs on those holdings where a clinical case of African swine fever is diagnosed and on those holdings which, as a result of an epizootiological investigation, can be considered as contaminated. Slaughter and destruction shall be effected in such a way as to avoid any danger of spreading the virus; (b) the cleansing and disinfection of, and elimination of insect and rodent pests from, holdings after the elimination of the pigs; (c) immediate and adequate compensation for the owners of holdings whose pigs have been slaughtered in accordance with (a); (d) a delay for health reasons before restocking of holdings, the duration of such delay being at least one month after slaughter and the completion of the operations provided for in paragraph (b) for holdings operating in enclosed premises and at least three months for other holdings; (e) the gradual restocking of holdings by the prior introduction of 'sentinel' pigs, in which the absence of African swine fever antibodies has been checked prior to their entry into the holding and again one month later; (f) continuous serological surveillance of holdings until they are fully restocked. (1) OJ N ° C 203, 12. 8. 1986, p. 8. (2) OJ N ° C 322, 15. 12. 1986. (3) OJ N ° L 250, 2. Measures for the surveillance of pig farms and the establishment of zones free from African swine fever, and in particular: (a) seriological testing by rerpresentative samples from all pig farms in each region of production. However, the following rules shall apply in the special cases described below: - in the case of breeding farms, multiplication farms or mixed closed circuit farms, all breeding sows and sows intended for breeding must be subjected to serological investigation, - in the case of mixed farms receiving pigs from external sources, if no clear separation exists between the breeding unit and the pig fattening unit, all the pigs on the holding must be subjected to serological investigation; (b) systematic serological investigation on all farms where one or more animals have reacted positively to the serological test provided for in (a) and the continuation of this investigation until all positive animals have been detected and eliminated; (c) an epizootiological investigation to identify the farms on which pigs reacting positively to serological tests originate and systematic serological investigation on such farms; (d) elimination by slaughter and destruction of all animals reacting positively to serological tests following measures provided for in (a), (b) and (c); (e) immediate and adequate compensation for owners of pigs slaughtered and destroyed in accordance with (d); (f) health protection measures on farms where pigs react negatively to serological tests. More particularly such protection must entail: - the application of health measures with regard to any person entering the farm, - arrangements for the disinfection of any vehicle having to enter the farm, - the installation of safety gates for the delivery of feedingstuffs and various supplies, - the installation of safety gates for the removal of pigs; (g) health measures in respect of all animals entering the farm for the purposes of breeding or fattening. More particularly these measures must entail: - an obligation to acquire animals from a farm presenting the same assurances, - serological investigation of all breeding pigs, - monitoring of breeding pigs before their entry into the production cycle; (h) establishment for the recognition of holdings free of African swine fever, of the following minimum criteria: - absence of clinical disease on the holding for at least one year, - absence of clinical disease within a radius of 2 kilometres around the holding for at least one year, - execution of the serological operations provided for in (a), (b) and (c) for one year, when a positive animal has been detected; (i) clearly distinguishable marking of all pigs on holdings recognized as free of African swine fever. 3. Measures to create regions free of African swine fever, entailing more particularly: (a) the establishment of a system identifying all pigs on the national territory so that the region and holding of origin can be traced at any time; (b) the registration of all holdings engaged in pig farming, specifying the type of production, their position whith regard to African swine fever and the size of their stock; (c) the monitoring of stock of holdings by the introduction of a pig-farming register or file recording in particular entries of pigs to the holding and their origin, exit of pigs and their destination, mortality and the causes thereof; (d) the monitoring of movements of pigs within a region or between regions irrespective of their origin and destination by regional bodies established for that purpose; (e) an absolute ban on the entry of live pigs originating in a region which does not have the same health status; (f) the promotion of regional groups of farmers to combat African swine fever so as to engender more effective cooperation with the technical and administrative departments and voluntary control over the application of the plan; (g) serological testing by sampling of pigs at the time of their slaughter; (h) laboratory testing of samples from slaughtered wild swine. 4. Measures to restructure pig farms in order to ensure greaterhealth protection and prevent the spread of the disease, entailing more particularly: (a) adaptation of existing piggeries so as to ensure effective health protection through: - protective installations for the entry of vehicles and persons and safety gates for deliveries of feedingstuffs and various supplies, - safety gates for the delivery or removal of live pigs; (b) encouragement for the replacement of traditional farms by closed circuit farms with clear and effective separation between the breeding unit and the fattening unit; (c) for flattening farms, the establishment of systems for the supply of piglets requiring the direct transportation of animals from recognized multiplication farms to the fattening farm; (d) in the case of farms continuing to use grazing land in certain regions where this practice cannot be abandoned: - the establishment of closed and protected housing for breeding stock and their piglets, - establishment of enclosed and protected runs for sows and fattening piglets until the latters' departure to the grazing land, - prohibition on the return of fattening pigs from grazing land to the breeding unit, - obligation to transport fattened pigs direct to the slaughterhouse, - serological testing of all pigs fattened on grazing land both before they are turned out and at the time of slaughter, - where the result of serological testing is positive, seisure and destruction of the carcases in question and a ban on the use of the grazing land of origin for the fattening of pigs, - laboratory testing of samples from slaughtered wild swine. 5. National and regional protection measures, entailing more particularly: (a) control and destruction of all waste from international means of transport; (b) control of all scraps and swill form kitchens and industries using pigmeat; (c) ban on the use for feeding to pigs of scraps and swill from kitchens and industries using pigmeat. However, the competent authorities may authorize the use of scraps for feeding in specially designated farms wherethere are only fattening pigs provided that these scraps are collected and heat-treated, so as to ensure destruction of the virus, in specialized establishments under official control; animals of the swine species must not be allowed in these specialized establishments; (d) obligation to slaughter pigs, for consumption, in slaughterhouses under official veterinary control. Article 3After examination of the plan submitted by the Portuguese authorities and of any amendments to be made thereto, the Commission shall decide, in accordance with the procedure laid down in Article 9, whether or not to approve it. The Committee of the European Agricultural Guidance and Guarantee Fund shall be consulted on the financial aspects and the Standing Committee on Structure on the structural aspects of the plan. Article 4The measure provided for in this Decision shall qualify for financial aid from the Community. Article 51. Community financial assistance shall be granted for a period of five years from the date fixed by the Commission in its decision approving the plan referred to in Article 1. 2. The estimated assistance to be charged to the Community budget under the chapter covering expenditure relating to agriculture shall be 10 million ECU for the duration of the period provided for in paragraph 1. Article 61. On condition that all the measures laid down are applied and are in compliance with the plan approved by the Commission pursuant to Article 3, the expenditure incurred by Portugal: - under Article 2 (1) (a), (b), (c), (e) and (f), (2) (a), (b), (c), (d) and (e), (3) (d), (f), (g) and (h) and the last three indents of (4) (d), and- under Article 2 (3) (b) and (4) (a), (b), (c) and the first two shall qualify for Community financial aid within the limits laid down in Article 5. 2. The Commission shall refund 50 % of the expenditure referred to in the first indent of paragraph 1 and 30 % of the expenditure referred to in the second indent of paragraph 1. 3. Detailed rules for the application of this Article shall be adopted, as required in accordance with the procedure laid down in Article 13 of Regulation (EEC) N ° 729/70 (1). Article 71. Applications for payment shall relate to expenditure incurred by the Portuguese Republic during the calendar year and shall be submitted to the Commission before 1 July of the followig year.2. Article 7 (1) of Regulation (EEC) N ° 729/70 shall apply to the decisions adopted by the Commission relating to the Community financing of the measure provided for by this Decision. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) N ° 729/70. Article 8Regulation (EEC) N ° 129/78 (2) and Articles 8 and 9 of Regulation (EEC) N ° 729/70 shall apply mutatis mutandis. Article 91. Where the procedure laid down in this Article is to be followed, matters hall be referred without delay by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the 'Committee') set up by Decision 68/361/EEC (3). 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within the time limit set by the chairman according the urgency of the mattersunder consideration. Opinions shall be delivered by a qualified majority of 54 votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be taken. The Council shall adopt the measures by a qualified majority. If, within three month from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and shall apply them immediately, save where the Council decides against the said measures by a simple majority. Article 101. The Commission shall follow developments with regard to African swine fever in Portugal and the implementation of the eradication plan. The Commission shall inform the Member States within the Committee of developments regularly, at least once a year, in the light of the information provided by the Portuguese authorities, who shall submit a progress report to the Commission together with the applications for payment, and any reports from experts who, acting on behalf of the Community and appointed by the Commission, have made on-the-spot visits. 2. Should the need arise to amend the eradication plan in the course of its execution, in particular with a view to ensuring coordination with other plans a new decision approving it shall be taken in accordance with the procedure laid down in Article 9. Article 11This Decision is addressed to the Portuguese Republic. Done at Brussels, 16 December 1986. For the CouncilThe PresidentG. HOWE(1) OJ N ° L 94, 28. 4. 1970, p. 13. (2) OJ N ° L 20, 25. 1. 1978, p. 16. (2) OJ N ° L 255, 18. 10. 1968, p. 23.